—Determination of respondent Police Commissioner dated April 3, 1996, which found petitioners guilty of wrongfully pointing their weapons at two civilians, wrongfully searching an apartment and wrongfully speaking to the civilians in a discourteous manner, and suspended petitioners without pay for 30 days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Edward Lehner, J.], entered August 13, 1996), dismissed, without costs.
Substantial evidence exists to support respondents’ determination, including the consistent testimony of the complainants and petitioners’ failure to offer credible evidence that they were elsewhere at the time the misconduct took place. Concur—Milonas, J. P., Ellerin, Wallach and Rubin, JJ.